ACCEPTED
                                                                                      03-14-00644-CV
                                                                                             3844569
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 1/21/2015 1:08:57 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                            NO. 03-14-00644-CV
   _____________________________________________________________
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS                       AUSTIN, TEXAS
                    THIRD DISTRICT OF TEXAS                   1/21/2015 1:08:57 PM
                          AUSTIN, TEXAS                         JEFFREY D. KYLE
                                                                      Clerk
   _____________________________________________________________

                               JOSE A. PEREZ,
                                         Appellant,
                                     v.

                  TEXAS MEDICAL BOARD, et al.,
                                    Appellees.
   _____________________________________________________________

                APPELLEES’ UNOPPOSED MOTION
             FOR EXTENSION OF BRIEFING DEADLINE
   _____________________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellees, the Texas Medical Board, and Mari Robinson, JD, in her Official

Capacity; respectfully move this Court for an extension of the deadline for filing

their brief in the captioned appeal. In support, Appellees would show the Court as

follows:

      1.    Appellees’ brief is currently due on January 21, 2015. No previous

extensions have been requested or granted.

      2.    Appellees request an extension of time to file their brief to

February 18, 2015.
      3.     The undersigned counsel for Appellees has hearings and matters

scheduled during the second half of January and the first half of February, 2015.

      4.     This Motion is not interposed for the purpose of delay, but only for

the purpose of allowing counsel to adequately prepare and file Appellees’ brief and

fully address the issues in this appeal.

      Appellees therefore respectfully request an extension of time to, and

including, February 18, 2015, in which to file and serve their brief in the captioned

appeal.

Dated:       January 21, 2015.

                                  Respectfully submitted,

                                  KEN PAXTON
                                  Attorney General of Texas

                                  CHARLES E. ROY
                                  First Assistant Attorney General

                                  JAMES E. DAVIS
                                  Deputy Attorney General for Civil Litigation

                                  DAVID A. TALBOT, JR.
                                  Chief, Administrative Law Division




                                           2
                               /s/ Ted A. Ross
                               Ted A. Ross
                               Assistant Attorney General
                               State Bar No. 24008890
                               OFFICE OF THE TEXAS ATTORNEY GENERAL
                               ADMINISTRATIVE LAW DIVISION
                               P. O. Box 12548
                               Austin, Texas 78711-2548
                               Telephone: (512) 475-4191
                               Facsimile: (512) 457-4674
                               Email: ted.ross@texasattorneygeneral.gov
                               Attorneys for Appellees the Texas Medical Board
                               and Mari Robinson, JD, in her Official Capacity


                     CERTIFICATE OF CONFERENCE

      I hereby certify that I contacted Appellant pro se and that he stated that he
does not oppose this motion.

                                      /s/ Ted A. Ross
                                      Ted A. Ross
                                      Assistant Attorney General


                         CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
has been served on the following on this the 21st day of January 2015:

Jose A. Perez, pro se                 Via: Electronic Mail and
34 Candle Pine Place                  CMRRR #7006 2150 0005 6812 6472
The Woodlands, Texas 77381
Email: theaesculapius@gmail.com

                                      /s/ Ted A. Ross
                                      Ted A. Ross
                                      Assistant Attorney Genera
                                        3